Citation Nr: 0610798	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  02-02 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

Evaluation of service-connected post traumatic stress 
disorder (PTSD); rated 30 percent disabling from August 4, 
1998 to November 12, 2000, and 50 percent disabling from 
November 13, 2000.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

J. Rose, Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  In this decision, the RO denied an 
increased disability rating for PTSD in excess of 30 percent 
disabling.  The veteran appealed this disability rating.   

In August 2003, the Board remanded this matter for further 
development.  In a November 2005 rating determination, the RO 
increased the veteran's disability rating from 30 to 50 
percent disabling, effective November 13, 2000.  This 
increase in disability rating is reflected in the issues 
listed on the previous page.   

The veteran was also afforded a hearing before an acting 
Veterans Law Judge (VLJ) from the Board sitting at the RO in 
January 2003.  This VLJ will make the final determination in 
this case.  See 38 U.S.C.A. §§ 7102(a), 7107(c) (West Supp. 
2005).

In statements dated in May 2004, September 2005, and January 
2006, the veteran raised the argument that he is experiencing 
acid reflux, digestive problems, high blood pressure, and 
cardiac problems that he believes are secondary to his PTSD.  
These issues involving possible service connection claims are 
referred to the RO for further development.  In addition, in 
these statements, particularly his January 2006 statement, 
the veteran essentially indicates that he is unable to work 
due to his PTSD.  The issue of entitlement to a total 
disability evaluation due to individual unemployability 
(TDIU) has not been adjudicated by the RO.  This issue is not 
properly before the Board at the present time and it is not 
inextricably intertwined with the issue on appeal.  
Therefore, this matter is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

The veteran's PTSD symptoms are shown to result in 
occupational and social impairment with reduced reliability 
and productivity, and difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  Prior to November 30, 2000, the criteria for an 
evaluation of 50 percent disabling, but not more, for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.132; 38 C.F.R. § 
4.130; Diagnostic Code 9411 (2005).

2.  From November 30, 2000, the criteria for an evaluation in 
excess of 50 percent disabling for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West Supp. 2005); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.132; 38 C.F.R. § 4.130; Diagnostic Code 
9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran receiving proper notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  This deficiency 
was cured by the Board's remand of August 2003, and 
thereafter, the issuance of the appropriate notice and 
readjudication of the issue on appeal by the AOJ in November 
2005.

The initial agency decision was made prior to the enactment 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as 
currently found in the regulations.  Therefore, compliance 
was not possible.  Furthermore, following the August 2003 
Board remand, the veteran received proper notification in a 
November 2004 letter.  This letter fully notified the veteran 
of what is required to substantiate his claim.  Together, the 
letter, the March 2002 statement of the case (SOC), and the 
November 2005 and January 2006 supplemental statements of the 
case (SSOC) provided the veteran with a summary of the 
evidence, the applicable laws and regulations, a discussion 
of the facts of the case, and the basis of the denial.  VA 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records.  In letters sent from the veteran to the RO 
dated in September 2005 and January 2006, the veteran 
provided information concerning his symptomatology in 
response to the SSOCs.  It is clear from these letters that 
the veteran was informed of the rating criteria and the 
requirements for an increased evaluation.  It is therefore 
the Board's conclusion that the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  The duty 
to notify the veteran was satisfied under the circumstances 
of this case.  38 U.S.C.A. § 5103.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish an 
effective date for the disability on appeal.  Despite the 
inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes below that an increased evaluation is 
warranted for the entire appeal period, the issue of an 
effective date is not raised, so there can be no possibility 
of any prejudice to the veteran.  Regardless, this appeal 
only concerns the evaluation of a service-connected disorder, 
not the award of service connection, which was the issue 
addressed by the Court in the Dingess/Hartman case.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  Assistance 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In the present case, the pertinent evidence includes the 
service medical records, VA medical records, private medical 
records, records from the Social Security Administration, as 
well as written statements and testimony from the veteran and 
his wife.  In February 2006, the veteran's representative 
argued that the veteran should be scheduled for a new VA 
examination to essentially ascertain his current level of 
disability.  However, the Board notes that in addition to the 
VA examination afforded in March 2000, the veteran was also 
examined for evaluation purposes by VA in December 2004.  The 
record includes both reports.  The veteran did not report any 
additional symptomatology after December 2004 or that his 
disability increased in severity since December 2004.  As 
such, the Board finds that the December 2004 is adequate in 
determining his current level of disability.  Moreover, the 
Board does not find that the veteran's January 2006 written 
statement provided new evidence that necessitates initial 
consideration of such evidence by the RO.  The veteran 
provided factual information of his current symptomatology 
that had been discussed in prior letters, testimony, and 
noted in medical records.  It does not appear that there are 
any other additional records that are necessary to obtain 
before proceeding to a decision in this case.  

The Board remanded this case in August 2003.  The AOJ was 
requested to issue the appropriate VCAA notification, obtain 
VA treatment records and a compensation examination, and 
readjudicate the claim on appeal.  These actions were 
completed by the AOJ.  The Board finds that the AOJ has fully 
complied with its remand instructions.  Therefore, the remand 
instructions do not require further development on this 
issue.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  As all pertinent 
evidence obtainable by VA has been associated with the claims 
file, the Board finds that the duty to assist has been 
fulfilled and any error in the duty to notify would in no way 
change the outcome of the below decision.  The notification 
provided to the appellant in the letters, SOC, and SSOC 
discussed above provided sufficient information for a 
reasonable person to understand what information and evidence 
was needed to substantiate the claim on appeal.  In this 
regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Increased Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  For 
all service-connected disabilities on appeal, the veteran is 
asserting an increase disability rating for an existing 
service-connected disability.  Where entitlement to 
compensation has already been established and an increased 
disability rating is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The RO granted service connection for PTSD in a June 1991 
rating decision and  assigned a 10 percent disability 
evaluation.  The RO increased the evaluation from 10 to 30 
percent, effective August 4, 1998.  As noted above, the RO 
later increased the evaluation from 30 to 50 percent, 
effective November 13, 2000.  The current appeal is for an 
increased evaluation for PTSD from 30 percent prior to 
November 13, 2000, and an increased evaluation for PTSD, 
currently at 50 percent, from November 13, 2000. 

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411. 38 C.F.R. § 4.130.  A 30 
percent rating is warranted for occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, and recent events).  38 C.F.R. Part 4, including 
§ 4.130 and Code 9440.

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders is not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Further, when evaluating the 
level of disability from a mental disorder, the extent of 
social impairment is considered, but the rating cannot be 
assigned solely the basis of social impairment.  38 C.F.R. § 
4.126.

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in 
a hypothetical continuum of mental health-illness."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH 
ED, American Psychiatric Association (1994) (DSM-IV), p.32; 
38 C.F.R. §§ 4.125(a), 4.130 (2005).  GAF scores ranging from 
51-60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

A VA examination report dated in March 2000 noted that the 
veteran lives with his wife, whom he married in 1968.  The 
veteran reported receiving treatment from a private physician 
for the prior two years, including prescription medication 
for his symptoms.  He complained of a collage of dreams and 
intrusive thoughts and recollections regarding his prior 
stressor in Vietnam, but appeared to be more troubled by the 
events of a work-related shooting and trial dated in 1994.  

Examination noted that the veteran's affect was mildly 
anxious and restricted in range.  There was evidence of 
anhedonia and loss of interest in previously-enjoyed 
activities.  Sleep disturbance, irritation, and mild paranoia 
were also noted.  The examiner diagnosed the veteran as 
having PTSD, chronic, moderate severity, with dysthymia 
secondary to PTSD.  GAF score was 60.

The veteran's counseling session reports from July 1998 
through March 1999 noted satisfactory ability to translate 
insights into action.  There was no threat to self or others.  
Symptoms were nightmares, anxiety, shame/guilt, and 
depression.  

Private medical records dated through May 2004 show 
complaints from the veteran regarding nightmares, intrusive 
thoughts, sleep disturbance, depression, poor concentration, 
and little motivation.  The veteran was isolated and 
alienated himself from others.  He keeps to himself, is very 
highly offended, and his defensive posture is formidable.  
Treatment included twice monthly group therapy since 1999.  
GAF scores ranged from 43 to 47.  

VA examination report dated in December 2004 noted complaints 
of ongoing panic attacks occurring approximately once a year 
with last panic attack occurring in 2004, requiring him to be 
evaluated in the emergency room.  He reported intrusive 
thoughts and recollections of his own personal traumas.  He 
experienced increased symptoms of anxiety, agitation, 
irritability, and depression.  He reported ongoing nightmares 
occurring one to two times per week, for which he is taking 
prescription medication.  He complained that complex 
cognitive tasks are more difficult to complete.  The veteran 
indicated having significant social isolation outside of 
family matters, finding social activities give rise to 
periods of increased anxiety.  The December 2004 VA examiner 
indicated that the veteran's primary PTSD symptoms, noted 
above, demonstrate moderately severe to severe disability.

The symptoms noted in the December 2004 VA examination report 
were also described by the veteran and his wife in written 
statements to the RO and through testimony to the undersigned 
VLJ.  The veteran testified that he wakes up yelling and 
screaming from nightmares, sometimes three times a week.  (T. 
4).  He also testified that he loses concentration.  (T. 12).  
His wife testified that she essentially has fear and anxiety 
for her personal safety when the veteran is experiencing one 
of his nightmares. (T. 5).  In her written statement to the 
RO dated in April 2001, the veteran's wife also discussed the 
veteran's forgetfulness, sleep disturbances, and his lack of 
desire to socialize with people.  She essentially stated that 
he no longer socializes outside the family.  

Overall, the symptomatology noted above, particularly his 
disturbances in mood and motivation, panic attacks, impaired 
thinking, and general social isolation, is consistent with a 
50 percent evaluation.  Some of the medical records, 
particularly the VA examination report dated in March 2000 
which noted a GAF score of 60, appear to indicate less severe 
symptoms.  However, this examination also noted that the 
veteran exhibited underproduction, or disturbances of 
motivation from previously-enjoyed activities, which is a 
symptom under the 50 percent criteria.  These findings in 
connection with the veteran and his spouse's competent lay 
evidence of his symptomatology reveal the veteran's PTSD 
symptoms have resulted in occupational and social impairment 
with reduced reliability and productivity, which have been 
present during the entire appeal period.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, a 50 percent 
evaluation is warranted prior to November 13, 2000.

However, a review of the evidence does not reflect 
occupational and social impairment, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting).  
Impaired impulse control was reported by the veteran, and was 
also reported by his wife in conjunction with his nightmares.  
However, his overall symptomatology more closely approximates 
a 50 percent evaluation.

As for his ability to establish and maintain effective 
relationships, the Board notes that the evidence clearly 
demonstrates that the veteran remains isolated and avoids 
interaction with people outside his family.  In fact, the 
December 2004 VA examiner indicated that the veteran 
exhibited difficulty in establishing and maintaining new 
relationships.  However, as the veteran maintains 
relationships with his family, particularly his wife of many 
years, the evidence fails to show an inability to maintain or 
establish effective relationships. 

GAF scores during the appeal period noted a low of 42, as 
indicated by the December 2004 VA examiner.  However, most 
other GAF scores noted during the appeal period have been 
substantially higher, ranged from 55 to 60.  Thus, his 
overall GAF scoring shows moderate to serious symptoms that 
are considered in the 50 percent evaluation.  Again, the 
evidence does not demonstrate serious symptoms of suicidal 
ideation, severe obsessional rituals, or no friends.  The 
veteran is able to maintain his marital/family relationships.

To the extent that the veteran contends that his service-
connected psychiatric condition warrants referral to the 
Director of the VA Compensation and Pension Service for 
extraschedular consideration, the Board notes that there is 
no evidence that this condition imposes such an exceptional 
or unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, that it renders impractical the application 
of the regular schedular standards.  The veteran indicated 
that he was hospitalized once for a panic attack during the 
appeal period.  Otherwise, frequent hospitalization is not 
shown.  While the veteran's PTSD has interfered with his 
industrial adaptability, the level of occupational impairment 
demonstrated by the evidence is fully contemplated in the 50 
percent evaluation awarded under Code 9411.  The Board thus 
concludes that it is not required to discuss the possible 
application of an extraschedular rating under the provisions 
of 38 C.F.R. § 3.321(b)(1).  See Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); Fisher v. Principi, 4 Vet. App. 53 
(1993).

For the reasons provided above, the evidence establishes that 
the veteran is entitled to a 50 percent evaluation for his 
PTSD prior to November 13, 2000.  As discussed above, the 
evidence does not provide any basis for the award of a higher 
evaluation than 50 percent at any time during the appeal 
period.  Thus, the Board has concluded that the condition has 
not changed during this appeal and that a uniform rating is 
warranted.  

The preponderance of evidence is against the veteran's claims 
for entitlement to an evaluation in excess of 50 percent 
disabling for his PTSD.  While the appellant is competent to 
report symptoms, a preponderance of the lay and medical 
evidence does not support a higher evaluation.  The Board 
finds that the examination reports prepared by competent 
professionals, skilled in the evaluation of disabilities, are 
more probative of the degree of impairment than the lay 
statements.  See Washington v. Nicholson, 19 Vet. App. 362, 
366-67 (2005) (VA is required to assess the credibility and 
probative value of evidence presented by an appellant); see 
also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(Holding that interest in the outcome of a proceeding may 
affect the credibility of testimony.)  To this extent, the 
preponderance of the evidence is against a higher evaluation 
and the doctrine of reasonable doubt is not for further 
application.  See 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation of 50 percent, but not more, 
prior to November 13, 2000 for service-connected post 
traumatic stress disorder is granted, subject to the laws and 
regulations governing the payment of VA benefits.

Entitlement to an evaluation in excess of 50 percent for 
service-connected post-traumatic stress disorder is denied. 

____________________________________________
M. L. WRIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


